Present: Kinser, C.J., Lemons, Goodwyn, Millette, Mims, and
Powell, JJ., and Lacy, S.J.

AMERICAN TRADITION INSTITUTE,
ET AL.

v.   Record No. 130934      OPINION BY JUSTICE DONALD W. LEMONS
                                      April 17, 2014
RECTOR AND VISITORS OF THE
UNIVERSITY OF VIRGINIA, ET AL.

         FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                Paul F. Sheridan, Judge Designate

     In this appeal, we consider whether the Circuit Court of

Prince William County ("trial court") erred by denying a

request for disclosure of certain documents under the Virginia

Freedom of Information Act ("VFOIA"), Code § 2.2-3700 et seq.,

and whether a public body may impose charges for the cost of

reviewing documents under the statutory exclusions. 1

                 I.   Facts and Proceedings Below

     Dr. Michael Mann ("Professor Mann") is a climate

scientist and former professor at the University of Virginia

     1
       Code § 2.2-3705.4 describes records that fall outside
the scope of VFOIA as "exclusions." However, the introduction
to VFOIA describes documents falling outside the scope of
VFOIA as "exemptions": "Unless a public body or its officers
or employees specifically elect to exercise an exemption
provided by this chapter or any other statute, every meeting
shall be open to the public and all public records shall be
available for inspection and copying upon request. All public
records and meetings shall be presumed open, unless an
exemption is properly invoked." See Code § 2.2-3700(B)
(emphasis added). We conclude there is no practical
distinction between the use of the terms "exemption" and
"exclusion" within the context of VFOIA. The Code, the
parties, the trial court, and this Court's prior decisions
have referred to "exclusion" and "exemption" interchangeably.
("UVA"), whose scholarly work has generated much scientific

and political interest. 2   On January 6, 2011, American

Tradition Institute and Robert Marshall (collectively, "ATI")

sent a request to UVA, a public university, seeking all of the

documents that "Dr. Michael Mann produced and/or received

while working for the University . . . and otherwise while

using its facilities and resources . . . ."

        Following ATI’s January 6, 2011 request, UVA responded

that it could not comply within the pre-set five-day

compliance deadline under the VFOIA.    See Code § 2.2-3704(B).

ATI and UVA negotiated over a document production and fee

schedule.    After multiple email exchanges, ATI and UVA agreed

to a production schedule and a $2,000 deposit to defray costs.

On March 10, 2011, UVA received ATI’s $2,000 deposit and began

assessing its VFOIA request shortly thereafter.

        On April 6, 2011, UVA sent ATI an email which read in

part:

                  I am writing to follow up on your
             Freedom of Information Act request of
             January 6, 2011, for a wide array of
             records and documents concerning former
             University of Virginia faculty member
             Michael Mann. As I previously informed
             you, the University has identified 34,062
             potentially responsive documents on the

2
  This is the second lawsuit involving Professor Mann's
research to reach this Court. See Cuccinelli v. Rector &
Visitors of the Univ. of Va., 283 Va. 420, 722 S.E.2d 626
(2012).



                                  2
          server we have previously agreed to be the
          sole repository of any possibly responsive
          material. We have now segregated from
          that mass of documents approximately 8,000
          that are potentially responsive to your
          request and have been reviewing these
          documents for possible disclosure. As of
          today we have exhausted in this effort the
          initial payment you made. Consequently,
          we will undertake no further review unless
          you wish to pay another installment on our
          original estimate of $8,500.
               To date we have reviewed
          approximately 1,000 of the roughly 8,000
          documents potentially responsive to your
          request. I anticipate that a first group
          of responsive, non-exempt documents which
          may be lawfully disclosed will be released
          to you shortly.

On April 7, 2011, ATI complied with UVA’s request and

deposited additional funds so that the University would

"continue [its] work to produce responsive documents."    On

April 29, 2011, UVA’s associate general counsel indicated that

the first set of documents would be available by May 6, 2011.

However, ATI received no documents on that date so it filed a

"Petition for Mandamus and Injunctive Relief" ("Petition") in

the trial court.   ATI’s Petition asked the trial court to:

          (1) [O]rder [UVA] to provide the requested
          documents on a timely schedule; (2) bar
          [UVA] from demanding payment for any costs
          other than "accessing, duplicating,
          supplying, or searching for the requested
          records"; (3) order the Parties to engage
          in a process that will minimize the number
          of excluded documents the Court will have
          to review in camera; (4) order payment of
          the Petitioners' reasonable costs
          associated with the instant matter; and


                                3
          (5) order such necessary and proper
          injunctive relief or other injunctive
          relief as this Court deems just and
          proper.

     On May 24, 2011, the trial court entered an "Order on

Protection of Documents" which stated, in part:

          The Respondent [UVA] may designate as
          Exempt Information any requested public
          record. Such designation shall constitute
          a representation to the Court that the
          Respondent . . . in good faith believes
          that the information so designated
          constitutes Exempt Information . . . .
          Respondent shall provide the Petitioners'
          [ATI] counsel . . . copies of all Exempt
          Information in a form to be agreed upon
          between the parties. . . . The
          Petitioners shall have 90 days after
          receipt of the Exempt Information to
          review it, negotiate with the Respondents,
          and if they choose, file a petition with
          the Court for in camera review for
          determination as to whether the Respondent
          properly designated the records as Exempt
          Information as defined herein. 3

In an accompanying order, the trial court also directed UVA to

release 1,793 emails "no later than 90 days after the date of

this order."

     In June 2011, the trial court conducted a hearing on

whether UVA could charge ATI for the costs of reviewing the


     3
       ATI’s counsel was given access to all of the requested
documents, so they could review the materials exclusively for
the purpose of litigation. The trial court expressly limited
ATI’s use of the documents to those purposes "necessary in
connection with this action." The trial court forbade ATI
from "disclosing the [protected documents] to any other person
or entity."

                               4
identified records according to the requirements of various

statutory exemptions and limitations.     After hearing oral

argument the trial court entered an order holding that review

of records sought pursuant to the Act to assure that the

records are responsive, are not exempt from disclosure, and

may be disclosed without violating other provisions of law is

a necessary part of the process of "accessing, duplicating,

supplying, or searching for the requested records" explicitly

authorized by § 2.2-3704(F) and therefore represented a cost

that may be imposed upon the requester under the VFOIA.

        In September 2011, Professor Mann filed a motion to

intervene, arguing that the University could not sufficiently

protect his interests in privacy, academic freedom, and free

speech.    The trial court granted his motion on November 1,

2011.

        Throughout 2012, the parties reviewed the requested

documents and developed a series of exemplars for the trial

court to review.    UVA offered 14 exemplars.   ATI proposed 17.

On September 17, 2012 and April 2, 2013, the trial court

conducted an in camera review of the exemplars and heard oral

argument to determine whether the documents should be

classified as exempt.     The parties primarily disputed

documents that may have been "proprietary."     The significance

of the dispute is highlighted by the use of the term in Code §


                                  5
2.2-3705.4(4) which addresses certain public records that are

exempt from disclosure.   To be exempt, the public record must

be:

           Data, records or information of a
           proprietary nature produced or collected
           by or for faculty or staff of public
           institutions of higher education, other
           than the institutions' financial or
           administrative records, in the conduct of
           or as a result of study or research on
           medical, scientific, technical or
           scholarly issues, whether sponsored by the
           institution alone or in conjunction with a
           governmental body or a private concern,
           where such data, records or information
           has not been publicly released, published,
           copyrighted or patented.

Code § 2.2-3705.4(4).

      UVA argued that the definition of "proprietary" applied

in Green v. Lewis, 221 Va. 547, 555, 272 S.E.2d 181, 186

(1980), should be applied in the VFOIA context.   In Green we

stated: "A proprietary right is a right customarily associated

with ownership, title, and possession. It is an interest or a

right of one who exercises dominion over a thing or property,

of one who manages and controls."   Id.   In contrast, ATI

argued that the General Assembly intended to equate

"proprietary" with "competitive advantage."    In application,

ATI limited its concept of competitive advantage to

disclosures that would cause pecuniary harm.   The trial court




                                6
adopted UVA’s position and applied the concept of

"proprietary" discussed in Green.

     After reviewing the exemplars and hearing oral argument,

the trial court entered its final order on the Petition and

held that:

             (1) Professor Mann's business
             correspondence was public record; but that
             his "purely personal correspondence not
             relating to public business" did not
             constitute a public record under VFOIA;

             (2) Professor Mann's emails were scientific
             and scholarly;

             (3) Professor Mann's emails were not
             "publicly released, published, copyrighted,
             or patented"; 4

             (4) the definition of "proprietary" in Code
             § 2.2-3705.4(4) means "a thing or property
             owned or in the possession of one who
             manages and controls them, in this case,
             the University . . . . The concept of
             commercial competitive advantage in [Code §
             2.2-3705.6] does not modify the meaning of
             'proprietary nature' within [Code § 2.2-
             3705.4(4)]"; and

             (5) the [e]xemplars were either personal
             emails not qualifying as public records or
             they met the requirements of the
             "proprietary research," "scholastic record"
             and "personnel record" exclusions.

The trial court upheld UVA's exclusion of Professor Mann's

emails from production.




4
  Both parties agree that issues regarding copyright are not
before this Court on appeal.

                                  7
     ATI noted its appeal to this Court, and we awarded an

appeal on the following assignments of error:

    1. The trial court erred in holding "of a proprietary
    nature" as used in [Code] § 2.2-3705.4(4) means "a thing
    or property owned or in the possession of one who manages
    and controls them."

    2. The trial court erred in allowing [UVA] to demand
    payment for the cost of exclusion review of documents
    sought.

    3. The trial court erred in finding UVA carried its
    burden of proof that the records withheld exclusively
    under [Code] § 2.2-3705.4(4) meet each of the
    requirements for exclusion.

                          II.   Analysis

                     A. Standard of Review

     Proper construction of the phrase "of a proprietary

nature" under Code § 2.2-3705.4(4), and the determination

whether Code § 2.2-3704(F) permits UVA to charge ATI for the

costs associated with review of the documents under the

statutory exemptions, are questions of law that are reviewed

de novo.   See Conyers v. Martial Arts World of Richmond, Inc.,

273 Va. 96, 104-05, 639 S.E.2d 174, 178 (2007).   Whether

documents of the types represented in the exemplars submitted

to the court should be excluded under Code § 2.2-3705.4(4) is

a mixed question of law and fact.    See Napper v. ABM

Janitorial Servs., 284 Va. 55, 61, 726 S.E.2d 313, 316 (2012).

Therefore, "[w]e give deference to the trial court's factual

findings and view the facts in the light most favorable to the


                                 8
prevailing part[y,] but we review the trial court's

application of the law to those facts de novo."     Tuttle v.

Webb, 284 Va. 319, 324, 731 S.E.2d 909, 911 (2012)(quoting

Caplan v. Bogard, 264 Va. 219, 225, 563 S.E.2d 719, 722

(2002)).

       B. The Virginia Freedom of Information Act

     VFOIA has existed, in one form or another, since 1968.

Acts of Assembly, Ch. 479 (1968).   Its primary purpose is to

facilitate openness in the administration of government.    Code

§ 2.2-3700(B) states:

           By enacting this chapter, the General
           Assembly ensures the people of the
           Commonwealth ready access to public
           records in the custody of a public body or
           its officers and employees, and free entry
           to meetings of public bodies wherein the
           business of the people is being conducted.
           The affairs of government are not intended
           to be conducted in an atmosphere of
           secrecy since at all times the public is
           to be the beneficiary of any action taken
           at any level of government. Unless a
           public body or its officers or employees
           specifically elect to exercise an
           exemption provided by this chapter or any
           other statute, every meeting shall be open
           to the public and all public records shall
           be available for inspection and copying
           upon request. All public records and
           meetings shall be presumed open, unless an
           exemption is properly invoked.

VFOIA also requires that "[t]he provisions of this chapter

shall be liberally construed to promote an increased awareness

by all persons of governmental activities and afford every


                                9
opportunity to citizens to witness the operations of

government.    Any exemption from public access to records or

meetings shall be narrowly construed and no record shall be

withheld or meeting closed to the public unless specifically

made exempt pursuant to this chapter or other specific

provision of law."    Id. (Emphasis added).   These governing

principles guide our understanding of VFOIA's specific

provisions.

     There are general exemptions to disclosure contained in

VFOIA.    For example, a VFOIA request only applies to a "public

body or its officers and employees."    See Code § 2.2-3701.

Similarly, VFOIA only applies to "public records in the

custody of a public body." 5   Accordingly, all private records



     5
         Code § 2.2-3701 defines a public records as:

            [A]ll writings and recordings that consist
            of letters, words or numbers, or their
            equivalent, set down by handwriting,
            typewriting, printing, photostatting,
            photography, magnetic impulse, optical or
            magneto-optical form, mechanical or
            electronic recording or other form of data
            compilation, however stored, and
            regardless of physical form or
            characteristics, prepared or owned by, or
            in the possession of a public body or its
            officers, employees or agents in the
            transaction of public business. Records
            that are not prepared for or used in the
            transaction of public business are not
            public records.



                                10
are exempt.    These general exemptions create the basic

parameters for which documents may be requested and from whom.

        In addition to these general exemptions, the VFOIA

creates many specific exemptions.     One of these specific

exemptions is found in Code § 2.2-3705.4 in a section entitled

"[e]xclusions to application of chapter; educational records

and certain records of educational institutions."       Code § 2.2-

3705.4(4) is the primary subject of this dispute.

   C.      Exemption from Disclosure Under Code § 2.2-3705.4(4)

        Code § 2.2-3705.4(4) is a specific exemption which

applies to VFOIA requests to public institutions of higher

education.    The disputed language of the exemption provides in

relevant part:

                  The following records are excluded
             from the provisions of this chapter but
             may be disclosed by the custodian in his
             discretion, except where such disclosure
             is prohibited by law:

                               . . . .

             4. Data, records or information of a
             proprietary nature produced or collected
             by or for faculty or staff of public
             institutions of higher education, other
             than the institutions' financial or
             administrative records, in the conduct of
             or as a result of study or research on
             medical, scientific, technical or
             scholarly issues, whether sponsored by the
             institution alone or in conjunction with a
             governmental body or a private concern,
             where such data, records or information



                                 11
          has not been publicly released, published,
          copyrighted or patented.

See Code § 2.2-3705.4(4)(emphasis added).

     ATI’s first assignment of error focuses exclusively on

the trial court's construction of the statutory term

"information of a proprietary nature."   VFOIA contains no

definition of "proprietary" upon which we may rely. 6    See Code

§ 2.2-3701.   Therefore, we must use accepted rules of

statutory construction to interpret the provisions of Code §

2.2-3705.4(4).

     We have repeatedly held that "[w]hen . . . a statute

contains no express definition of a term, the general rule of

statutory construction is to infer the legislature's intent

from the . . . language used."    Hubbard v. Henrico Ltd.

P'ship, 255 Va. 335, 340, 497 S.E.2d 335, 338 (1998); City of

Virginia Beach v. Flippen, 251 Va. 358, 362, 467 S.E.2d 471,

473-74 (1996).   When the legislature leaves a term undefined,

courts must "give [the term] its ordinary meaning, [taking

     6
       Statutes in some other states deal more explicitly with
disclosure of documents under Freedom of Information requests
tendered to public universities. For example, the Nebraska
legislature excludes from disclosure all "[t]rade secrets,
academic and scientific research work which is in progress and
unpublished, and other proprietary or commercial information
which if released would give advantage to business competitors
and serve no public purpose." Neb. Rev. Stat. § 84-712.05(3).
Similarly, Oklahoma's legislature has provided that "a public
body may keep confidential. . . : 1. any information related
to research, the disclosure of which could affect the conduct
or outcome of the research." 51 Okla. Stat. § 24A.19.

                                 12
into account] the context in which it is used."     Dep't of

Taxation v. Orange-Madison Coop. Farm Serv., 220 Va. 655, 658,

261 S.E.2d 532, 533-34 (1980).

     ATI argues that "information of a proprietary nature" is

limited to that which gives the governmental body a commercial

competitive advantage or, stated negatively, that Code § 2.2-

3705.4(4) only protects those documents which, if disclosed,

would financially injure UVA. 7    ATI's proposed construction of

"proprietary" is too narrow.

     In our 1980 decision, Green, we applied the ordinary

meaning of "proprietary": "a right customarily associated with

ownership, title, and possession. It is an interest or a right

of one who exercises dominion over a thing or property, of one

who manages and controls." 221 Va. at 555, 272 S.E.2d at 186.

See also Falls Church v. Protestant Episcopal Church in the

United States, 285 Va. 651, 740 S.E.2d 530 (2013).     UVA

advanced this definition at trial and continues to do so on

appeal.   Because VFOIA does not provide a definition of

     7
       In its opening brief ATI argued: "It is one thing to own
the secret recipe for CokeTM and entirely another to profit
from that secret. UVA may have custody over any withheld
emails containing data, records, and information, but a
proprietary interest must rise from the data itself and not
merely because UVA owns or controls either the email or the
data within it." ATI also repeatedly likened Code § 2.2-
3705.4(4)’s use of the term "proprietary" to other statutes
which used the term "proprietary" in the context of trade
secrets, competitive position, and financial harm.



                                  13
"proprietary" and we have previously construed the ordinary

meaning of that term, we hold that the trial court correctly

applied Green in this case.

     Defining the statutory term "information of a proprietary

nature" is only one of the requirements for establishing the

exemption.    There are seven statutory requirements under Code

§ 2.2-3705.4(4).    In order to exclude public records from

disclosure under a VFOIA request, a public university or

college must prove:

             (1) the request is for data, records or
             information;

             (2) such data, records, or information is
             of a proprietary nature;

             (3) such data, records, or information is
             produced or collected by or for faculty or
             staff of a public institution of higher
             education;

             (4) such data, records, or information is
             produced or collected in the conduct of or
             as a result of research on medical,
             scientific, technical, or scholarly
             issues, or as a result of such study or
             research;

             (5) such study or research is sponsored by
             the institution alone or in conjunction
             with a governmental body or a private
             concern;

             (6) such data, records, or information are
             not the institution’s financial or
             administrative records; and




                                 14
             (7) such data, records, or information
             have not been publicly released,
             published, copyrighted or patented.

     We reject ATI's narrow construction of financial

competitive advantage as a definition of "proprietary" because

it is not consistent with the General Assembly's intent to

protect public universities and colleges from being placed at

a competitive disadvantage in relation to private universities

and colleges.    In the context of the higher education research

exclusion, competitive disadvantage implicates not only

financial injury, but also harm to university-wide research

efforts, damage to faculty recruitment and retention,

undermining of faculty expectations of privacy and

confidentiality, and impairment of free thought and

expression.    This broader notion of competitive disadvantage

is the overarching principle guiding application of the

exemption.

     In this case, many noted scholars and academic

administrators submitted affidavits attesting to the harmful

impact disclosure would have in these circumstances.      John

Simon, Vice President and Provost of UVA and former Vice-

Provost of Duke University, stated that:

             If U.S. scientists at public institutions
             lose the ability to protect their
             communications with faculty at other
             institutions, their ability to collaborate
             will be gravely harmed. The result will


                                 15
          be a loss of scientific and creative
          opportunities for faculty at institutions
          in states which have not established
          protections under state FOIAs for such
          communications. . . . For faculty at
          public institutions such as the University
          of Virginia, compelled disclosure of their
          unpublished thoughts, data, and personal
          scholarly communications would mean a
          fundamental disruption of the norms and
          expectations which have enabled research
          to flourish at the great public
          institutions for over a century . . . .
          Scientists at private institutions such as
          Duke, where I previously worked, that are
          not subject to state freedom of
          information statutes, will not feel that
          it is possible to continue collaborations
          with scientists at public institutions if
          doing [s]o means that every email or other
          written communication discussing data,
          preliminary results, drafts of papers,
          review of grant proposals, or other
          related activities is subject to public
          release under a state FOIA in
          contravention of scholarly norms and
          expectations of privacy and
          confidentiality. . . . Compelled
          disclosure [in this case] will also impair
          recruitment and retention of faculty . . .
          . I can state unequivocally that
          recruitment of faculty to an institution
          like the University of Virginia will be
          deeply harmed if such faculty must fear
          that their unpublished communications with
          the scientific collaborators and scholarly
          colleagues are subject to involuntary
          public disclosure. We will also lose key
          faculty to recruitments from other
          institutions – such as Duke, if their
          continued work at University of Virginia
          will render their communications
          involuntarily public.

Because we do not attribute to the General Assembly an

intention to disadvantage the Commonwealth's public


                              16
universities in comparison to private colleges and

universities, we hold that the higher education research

exemption's desired effect is to avoid competitive harm not

limited to financial matters.   The Green definition of

"proprietary" is consistent with that goal.   Therefore, the

circuit court did not err in applying that definition.

                D. Sufficiency of the Evidence

     Based on the record and our in camera review of the

exemplars, we cannot say that the trial court's judgment that

some of the exemplars were not public records and all of the

other exemplars satisfied each of the exemption’s requirements

was plainly wrong or without evidence to support it. 8    Online

Res. Corp. v. Lawlor, 285 Va. 40, 60, 736 S.E.2d 886, 897

(2013)(citing Atrium Unit Owners Ass'n v. King, 266 Va. 288,

293, 585 S.E.2d 545, 548 (2003)("A judgment should be reversed

for insufficient evidence only if it is plainly wrong or

without evidence to support it.") (internal quotation marks

     8
       ATI argues that UVA waived Code § 2.2-3705.4(4)'s
exclusion by releasing the documents to Dr. Mann in
preparation for trial. Although ATI argues waiver, this
assertion is actually a claim that UVA has not met its burden
of proof. That the information has not been publicly released
is a requirement of the exemption. Although the trial court
stated that it was expressly reserving judgment on ATI's
"waiver argument," it decided that the exemplars satisfied
each of the requirements for exclusion. Based upon the facts
of this case, we cannot say that the trial court's judgment
finding that the exemplars were not publicly released was
plainly wrong or without evidence to support it.



                                17
omitted)).   Viewing the facts in the light most favorable to

UVA, the prevailing party below, we find that UVA produced

sufficient evidence to meet each of the higher education

research exemption’s seven requirements.

             E. Fees for Exclusion Review under VFOIA

     While statutes implementing freedom of information

procedures in some other states expressly address recovery of

costs associated with review of the requested materials for

production under various exceptions or exemptions, 9 Code § 2.2-

3704(F) simply provides that, "[a] public body may make

reasonable charges not to exceed its actual cost incurred in

accessing, duplicating, supplying, or searching for requested

records."    ATI and UVA dispute whether a public body may

impose a charge for its study of the documents under the

     9
       For example, Illinois expressly precludes recovery of
review costs (5 Ill. Comp. Stat. 140/6(a) provides: "Each
public body may charge fees reasonably calculated to reimburse
its actual cost for reproducing and certifying public records
and for the use, by any person, of the equipment of the public
body to copy records. Such fees shall exclude the costs of any
search for and review of the record, and shall not exceed the
actual cost of reproduction and certification”), while
Michigan expressly authorizes imposition of charges for
examination and review, as well as redaction, of requested
materials in light of statutory exemptions to be applied
(Mich. Comp. Laws § 15.234(1) provides:"[a] public body may
charge a fee for a public record search, the necessary copying
of a public record for inspection, or for providing a copy of
a public record." The fee must be "limited to actual mailing
costs, and to the actual incremental cost of duplication or
publication including labor, the cost of search, examination,
review, and the deletion and separation of exempt from
nonexempt information." Id.).

                                18
exclusion provisions of the VFOIA.    In its July 7, 2011 order,

the trial court held:

           A public body such as the University may
           seek reimbursement for review of public
           records sought pursuant to the Act to
           assure that those records are responsive,
           are not exempt from disclosure, and may be
           disclosed without violating other
           provisions of law. Such review is
           inherent in the process of "assessing,
           duplicating, supplying, or searching for
           the requested records" explicitly
           authorized by [Code] § 2.2-3704(F).
           Respondent may seek reimbursement for this
           exclusion review from Petitioners.

We agree with the trial court.

     Principles of statutory construction require us to

construe the terms "accessing," "duplicating," "supplying" and

"searching" according to their ordinary meaning.    See Nolte v.

MT Tech. Enters., LLC, 284 Va. 80, 89-90, 726 S.E.2d 339, 344

(2012).   "Search" means: (1) "to look into or over carefully

or thoroughly in an effort to find something"; or (2) "to

uncover, find, or come to know by inquiry or scrutiny."

Webster's Third New International Dictionary 2048 (1993).   In

the context of Code § 2.2-3704(F), "searching" includes

"inquiring or scrutinizing" whether a disputed document can be

released under federal and state law. 10   Therefore, the


     10
       For example, Virginia law prohibits a public body from
disclosing social security, credit card, debit card, bank
account and driver's license numbers as part of a VFOIA
request. See Code § 2.2-3808.1. Accordingly, the public body

                                 19
ordinary meaning of "searching" in this statutory provision

permits a public body to charge a reasonable fee for exclusion

review. 11

                       III.   Conclusion

     We will affirm the judgment of the trial court.

                                                         Affirmed.


JUSTICE MIMS, concurring.

     I join the majority opinion because I believe it has

reached the right result in this case.     However, mindful of

our canons of construction, this concurrence is warranted.

     Under one canon, we presume that the General Assembly is

aware of how we construe the terms it used in a statute and




must search the documents and exclude any information that
would be unlawful to disclose. Public bodies may charge for
this "search" or "review" process.
     11
       Recovery of review costs is also permitted under the
federal Freedom of Information Act See, e.g., Judicial Watch,
Inc. v. Dep't of Justice, 365 F.3d 1108, 1126 (D.C. Cir.
2004)(“Under FOIA, the Department is permitted to charge a
reasonable fee for searching, copying, and reviewing its
files.”); OSHA Data/CIH, Inc. v. Dep't of Labor, 220 F.3d 153,
160-68 (3rd Cir. 2000) (review costs, including costs relating
to the task of assessing possible competitive harm from
disclosure of the requested records, were compensable).

                               20
that it acquiesces in such constructions unless it

subsequently enacts a corrective amendment.    E.g., Manchester

Oaks Homeowners Ass'n v. Batt, 284 Va. 409, 428, 732 S.E.2d
690, 702 (2012 (citing Barson v. Commonwealth, 284 Va. 67, 74,

726 S.E.2d 292, 296 (2012)).    Under another, we presume that

when the General Assembly used a word in multiple places

within the same statutory scheme, it intended the word to have

the same meaning in each unless another meaning is expressly

provided.   E.g., Eberhardt v. Fairfax County Emps. Ret. Sys.

Board of Trs., 283 Va. 190, 195, 721 S.E.2d 524, 526 (2012)

(citing Board of Supervisors v. Marshall, 215 Va. 756, 761-62,

214 S.E.2d 146, 150 (1975)).

     While I believe the Court has accurately assessed the

public policy underlying the legislature’s enactment of Code §

2.2-3705.4(4), the exclusion at issue in this case, I observe

that the word “proprietary” also occurs in Code §§ 2.2-

3705.1(6), 2.2-3705.4(5), 2.2-3705.5(4) and (12), 2.2-3705.6

(1), (3), (7), (8), (9), (10), (12), (13), (14), (17), (18),

(19), (21), (25), and (27).    I am not confident that the

General Assembly intended the definition of “proprietary” we

endorse today to apply equally to them all.    However, only
Code § 2.2-3705.1(6) provides an express definition clarifying

legislative intent. *

     The majority opinion rightly deals only with the case,

and code section, presently before the Court.     However, I

write separately to spotlight that the judicial canons of

statutory construction will require us to extrapolate from

this decision when we are called upon to decide future cases

dealing with other code sections.     I fear that such

extrapolations may cause us to diverge from the General

Assembly’s true intent in such cases, if it does not provide

clarification soon.     “Proprietary” is susceptible to too many

meanings to be used so broadly and so often in the Virginia

Freedom of Information Act with no specific definition.



     *
       In many of these provisions, “proprietary” appears
alongside the terms “business-related” or “trade secrets.”
While these might otherwise be read to shed some light on the
sense of “proprietary” the General Assembly intended in each
instance, one canon of construction requires us to give effect
to each term rather than consider them merely synonymous
repetition. See Newberry Station Homeowners Ass'n v. Board of
Supervisors, 285 Va. 604, 615 n.5, 740 S.E.2d 548, 554 n.5
(2013) (“[I]t is a 'settled principle of statutory
construction that every part of a statute is presumed to have
some effect and no part will be considered meaningless unless
absolutely necessary.'") (quoting Brown v. Commonwealth, 284
Va. 538, 544, 733 S.E.2d 638, 641 (2012)); see also Simon v.
Forer, 265 Va. 483, 490, 578 S.E.2d 792, 796 (2003) (“[W]e
assume that the legislature chose, with care, the words it
used when it enacted the relevant statute, and we are bound by
those words. When the General Assembly uses two different
terms in the same act, it is presumed to mean two different
things.”) (internal citations and quotation marks omitted).

                                 22